However, we concluded that the good-faith exception to the exclusionary
                    remedy applied and exclusion is not mandated when an officer "relied in
                    good faith on the constitutional validity of NRS 484C.160, and such
                    reliance appears reasonable." Id. at , P.3d at slip op. at 14. In
                    this case, the district court concluded that the troopers did not act in good
                    faith reliance on then-binding legal precedent but denied Robinson's
                    motion to suppress based on implied consent. Pursuant to Byars, we
                    conclude that the district court reached the right result, albeit for the
                    wrong reason, in denying Robinson's motion to suppress.         See Wyatt v.
                    State, 86 Nev. 294, 298, 468 P.2d 338, 341 (1970) ("If a judgment or order
                    of a trial court reaches the right result, although it is based on an
                    incorrect ground, the judgment or order will be affirmed on appeal.").
                                Next, Robinson contends that the district court erred by
                    denying his motion to suppress evidence obtained during an inventory
                    search of the vehicle. Robinson claims that the inventory search was
                    merely a ruse as important personal property was not listed. We review
                    the district court's factual findings for clear error and the legal
                    consequences of the factual findings de novo.    Beckman, 129 Nev. at ,
                    305 P.3d at 916. Here, troopers performed an inventory search on a
                    vehicle before it was towed. The troopers included bulk items in the
                    inventory, such as men's clothes and toiletries, but also described with
                    particularity items with a greater value, such as airline tickets, speakers,
                    a cell phone and laptop. Items ejected from the vehicle during the collision
                    were also inventoried. The district court found that the troopers followed
                    department policy when conducting the inventory search and that the
                    troopers administered the search in good faith. The district court's
                    findings are not clearly erroneous, and we conclude the district court did

SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    ec,,
                        not err by denying Robinson's motion to suppress. See Weintraub v. State,
                        110 Nev. 287, 288-89, 871 P.2d 339, 340 (1994).
                                      Having considered Robinson's contentions and concluded that
                        no relief is warranted, we
                                      ORDER the judgment of conviction AFFIRMED. 2




                                                 Hardesty




                        cc:   Hon. Nancy L. Porter, District Judge
                              Elko County Public Defender
                              Attorney General/Carson City
                              Elko County District Attorney
                              Elko County Clerk




                              2 The fast track statement submitted in this case fails to comply with
                        NRAP 32(a)(4) because it does not contain page numbers. See NRAP
                        3C(h)(1) (requiring fast track filing to comply with the provisions of NRAP
                        32(a)(4)-(6)). We caution counsel that future failure to comply with this
                        court's briefing requirements may result in the imposition of sanctions.
                        See NRAP 3C(n).


SUPREME COURT
        OF
     NEVADA
                                                             3
(0) 1947A    c€12i1,.